DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “generating a plurality of preprocessed images based on the plurality of images and the plurality of environmental characteristics; identifying a plurality of features of the agricultural field based on the plurality preprocessed images; generating a subfield soil property prediction for the agricultural field by executing one or more machine learning models on the plurality of features;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of machine learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 
[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan (US 20170083747) in view of KOUTSORODI (US 20180027725).

Regarding claim 1, Guan discloses a computer-implemented method for predicting subfield soil properties for an agricultural field, the method comprising:
receiving satellite remote sensing data that includes a plurality of images capturing imagery of an agricultural field in a plurality of optical domains (see paragraph 165, the spectral 
receiving a plurality of environmental characteristics for the agricultural field (see paragraph 185, At block 705, the coupling logic 173 receives a water probability map, a potential ponding map, and a cropland mask. In an embodiment, the coupling logic 173 receives the water probability map, potential ponding map, and cropland mask from the model data and field data repository 160);
generating a subfield soil property prediction for the agricultural field by executing one or more machine learning models on the plurality of features (see paragraph 167, At block 515, the spectral analysis logic 171 trains a classifier based on the labeled pixel data, depending on the embodiment, the classifier may be one or more of a neural network, a SVM, a Bayesian classifier, a perceptron, logistic regression, or any other machine learning technique, the example below assumes that the features are the red band, NIR band, and vegetation index with the output probability being the probability of being a water pixel as opposed to a dry-land pixel, the vegetation index is read as subfield soil property);
generating a plurality of preprocessed images based on the plurality of images and the plurality of environmental characteristics (see paragraph 104, agronomic data preprocessing of field data received from one or more external data resources, the field data received from one or more external data resources is preprocessed for the purpose of removing noise and distorting effects within the agronomic data including measured outliers that would bias received field data values); and 
transmitting and receiving information and performing the functions described herein, field manager computing device 104 may communicate via a network using a mobile application stored on field manager computing device 104).
Guan is silent in disclosing identifying a plurality of features of the agricultural field based on the plurality preprocessed images. However, Guan teaches the spectral analysis logic 171 employ a logistic regression model that uses the spectral bands of each pixel as features (paragraph 112) which suggests a step of feature identification. 
KOUTSORODI discloses identifying a plurality of features of the agricultural field based on the plurality preprocessed images (see figure 7C below, also see paragraph 121, reference number 720, precision agriculture system 250 process the imagery data, e.g. perform one or more preprocessing techniques, such as orthorectification, stitching, georeferencing, filtering): 

    PNG
    media_image1.png
    419
    932
    media_image1.png
    Greyscale
.


Regarding claim 2, Guan discloses the method of Claim 1, wherein the generating of the plurality of preprocessed images based on the plurality of images and the plurality of environmental characteristics comprises: correcting atmospheric artifacts in the plurality of images (see paragraph 104, agronomic data preprocessing of field data received from one or more external data resources, the field data received from one or more external data resources is preprocessed for the purpose of removing noise and distorting effects within the agronomic data including measured outliers that would bias received field data values); selecting, from the plurality of images, the plurality of preprocessed images that include pixels depicting snow-free bare soil (see paragraph 105, at block 310, the agricultural intelligence computer system 130 is configured or programmed to perform data subset selection using the preprocessed field data in order to identify datasets useful for initial agronomic model generation, paragraph 49, if the two sub-models disagree or agree the pixel represents dry-land, dry land is snow free).

Regarding claim 3, Guan discloses the method of Claim 1, wherein the subfield soil property prediction includes information about predicted subfield soil properties of the agricultural field (see paragraph 145, Soil property data represents the properties of the soil at various regions within the field); wherein the information about the predicted subfield soil properties includes information about one or more of: soil organic matter content, caution exchange capacity, soil electrical conductivity, thus, the flow simulation logic 172 can use the properties of soil found at various regions within the field to determine how much water is absorbed as it flows from higher elevation regions to lower elevation regions).

Regarding claim 4, Guan discloses the method of Claim 3, further comprising: generating a plurality of subfield soil properties maps based on the information about the predicted subfield soil properties of the agricultural field (see figure 7, 705 receiving water probability map); wherein the plurality of subfield soil properties maps includes one or more of: maps having different resolutions ; maps depicting different soil properties, maps depicting different geographical regions, or maps depicting a geographical region at different points in time (see paragraph 146, one example of external data 110 that indicates soil properties for regions within agricultural fields is the Soil Survey Geographic  database, which is a digital database about soil collected by the National Cooperative Soil Survey, NCSS).

Regarding claim 5, Guan discloses the method of Claim 1, wherein the one or more machine learning models include one or more of: a Gaussian process regression (GPR) model, a random forest (RF) model, or any other non-parametric machine learning model; wherein the one or more machine learning models have evolved from each other and include successive versions of an original machine learning model (see paragraph 156, naive Bayes classifiers assume 

Regarding claim 6, Guan discloses the method of Claim 1, further comprising: identifying one or more management zones within the agricultural field based on the subfield soil property prediction for the agricultural field (see paragraph 78, ingest field data from third party systems via manual upload or APIs, data types include field boundaries, yield maps, as-planted maps, soil test results, as-applied maps, the field boundaries are read as management zones).

Regarding claim 7, Guan discloses the method of Claim 1, wherein the plurality of images of the satellite remote sensing data includes one or more of: an image in a visible optical domain, an image in a near-infrared optical domain, or an image in a short-wave infrared optical domain (see paragraph 53, satellite imagery is capable of detecting various bands, such as the blue, green, red, red edge, and near infrared bands at various resolutions).

Regarding claim 8, Guan discloses the method of Claim 1 wherein the plurality of environmental characteristics for the agricultural field includes one or more of: topographical data for the agricultural field, elevation, slope, aspect, curvature, and accumulated flow data, precipitation and temperature data accumulated during a time period during which the plurality of images was captured, long-term average daily precipitation and temperature values or absolute point-based soil sampling measurements of soil of the agricultural field (see paragraph 44, digital 

Regarding claim 9, Guan discloses the method of Claim 1, further comprising: generating a plurality of uncertainty and importance indicators for inputs used to generate the subfield soil property prediction for the agricultural field by executing the one or more machine learning models on the plurality of features (see paragraph 157, present problem domain the features are the various spectral bands recorded for each pixel of the satellite image and the class is binary, potentially classifying the pixel, the classifier utilized by the spectral analysis logic 171 may include support vector machines (SVMs), neural networks, logistic regression, Bayesian techniques, perceptron, decisions trees).

Regarding claim 10, Guan discloses the method of Claim 1, wherein the generating of the plurality of preprocessed images based on the plurality of images and the plurality of environmental characteristics comprises classifying images of the plurality of preprocessed images into one or more of: a no data class, a saturated pixels class, a dark features/shadows class, a cloud shadows class, a vegetation class, a bare soil class, a water class, a cloud low probability class, a cloud medium probability class, a cloud high probability class, a cirrus cloud class, or a snow/ice class (see paragraph 50, weakening the probability if the neighbors are likely to be dry-land pixels. Thus, the model estimates the class, water or dry-land, for each pixel that maximizes the joint probability over the graph).



Regarding claim 12, see the rationale and rejection for claim 2.

Regarding claim 13, see the rationale and rejection for claim 3.

Regarding claim 14, see the rationale and rejection for claim 4.

Regarding claim 15, see the rationale and rejection for claim 5.

Regarding claim 16, see the rationale and rejection for claim 6.

Regarding claim 17, see the rationale and rejection for claim 7.

Regarding claim 18, see the rationale and rejection for claim 8.

Regarding claim 19, see the rationale and rejection for claim 9.

Regarding claim 20, see the rationale and rejection for claim 10.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/23/22